Title: From John Adams to John Taylor, 16 April 1814
From: Adams, John
To: Taylor, John


No. 2,
Sir
Quincy April 16th. 1814

It is unnecessary to discuss, the nice distinctions, which follow in the first page of your respectable Volume; between Mind, Body and Morals. The Essence or Substance of Mind and Body, of Soul and Body of Spirit and Matter; are wholly witheld as yet, from our knowledge; from the penetration of our Sharpest faculties; from the keenest of our inscision knives; the most amplifying of our Microscopes. With Some of the Attributes or Qualities of each and of both, We are well acquainted. We cannot pretend to improve the Essence of either, till We know it. Mr. Adams has never thought, “of limiting the Improvements or Ameliorations” of the Properties or Qualities of either. The definition of matter, is a dead, inactive, inert Substance. That of Spirit is a living active Substance, Sometimes if not always intelligent. Morals are no qualities of matter; nor, as far as we know, of Simple Spirit or Simple Intelligence. Morals are Attributes of Spirits, only when those Spirits are free as well as intelligent Agents, and have Consciences, or a moral Sense, a faculty of discrimination not only between Right and Wrong, but between Good and Evil, Happiness and Misery, Pleasure and Pain. This Freedom of Choice and Action, united with conscience, necessarily implies a Responsibility to a Lawgiver, and to a Law; and has a necessary relation to Right and Wrong, to Happiness and Misery.
It is unnecessary for Mr. Adams to allow or disallow, the distinctions in this first page, to be applicable to his Theory: but if he Speaks of natural political Systems, he certainly comprehends not only all the intellectual and physical Powers and qualities of Man, but all his moral Powers and Faculties, all his Duties and Obligations as a Man and a Citizen of this World as well as of the State in which he lives, and every Interest, Thing or concern that belongs to him, from his Cradle to his Grave.
This comprehension of all the perfections and imperfections, all the Powers and Wants of Man, is certainly not for the purpose of “circumscribing the Powers of Mind.” But it is to enlarge them; to give them free Scope to run expand and be glorified.
If you Should Speak of a natural System of a natural System of geography, would you not comprehend the whole Globe? and even its relations to the Sun, Moon and Stars.? Of Astronomy; all that the Telescope has discovered? Of Chymistry or natural History; all that the Microscope has found? Of Architecture; every thing that can make a Building commodious, Useful, elegant graceful and ornamental?
In the Second page, Mr Adams, is totally misunderstood or misrepresented. He has never Said, written or thought, “that the human Mind is able to circumscribe its own powers.” Nor has he ever asserted or believed that “Man can ascertain his own moral capacity.” Nor has he ever “deduced any consequences from Such Postulata, or erected any System of Government upon them or either of them.
If “Mankind have not agreed, upon any Form of Government”; does it follow, that there is no natural Form of government? And that all Forms are equally natural? It might as well as be contended, that all are equally good; and that the constitution of The Ottoman Empire, is as natural, as free and as good, as that of the United States. If Men have not agreed, in any System of natural or revealed Religion, will it follow, that there is no natural or revealed Religion? If Men are not agreed in any System of Architecture, will you inferr, that there are no natural Principles of that noble Art? If Some prefer, the Gothick and others the grecian Models, will you Say that all both, are equally natural, convenient and elegant?—If some prefer the Dorick, and others the corinthian Pillars; are the five orders equally beautifull? If, “human nature has been perpetually escaping from all forms,” will it be inferred that all forms are equally natural? equally beneficial? equally for the comfort of human nature? equal, for the preservation of Liberty?
There is no necessity of “confronting Mr Adams’s Opinion, that Aristocracy is natural and therefore unavoidable” with the other “that it is artificial and factitious and therefore avoidable”; because the opinions are both true, and perfectly consistent with each other.
By natural Aristocracy, in general, may be understood those Superiorities of Influence in Society, which grow out of the constitution of human Nature. By artificial Aristocracy, those inequalities of Weight and Superiorities of Influence which are created and established by civil Laws.
Terms must be defined before We can reason. By Aristocracy, I understand, all those Men who can command, influence, or procure more than an Average of Votes. By an Aristocrat, every Man who can and will influence One Man to vote besides himself.
Few men will deny that there is a natural Aristocracy of Virtues and Talents, in every Nation and in every Party, in every City and Village. Inequalities are a part of the natural History of Man.
Not to fatigue you with too much at once, I Subscribe / Your friendly Servant

John Adams